Citation Nr: 1734677	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of neck injury, to include degenerative joint and disc disease of the cervical spine.

5. Entitlement to service connection for headaches, claimed as migraines secondary to neck injury.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in April 2017.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of residuals of neck injury, to include degenerative joint and disc disease of the cervical spine, and headaches, claimed as migraines secondary to neck injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, left ear hearing loss had its onset during service and has continued to be present.

2. The evidence does not demonstrate post-service right ear hearing loss disability, as defined by VA regulations.

3. Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to be present.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2. The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

3. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  


II.  Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including bilateral hearing loss and tinnitus,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309  (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85 (a). It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

A. Left Ear Hearing Loss

The Veteran contends that his bilateral hearing loss is due to the acoustic trauma that he incurred during service.  Specifically, he reported being an equipment specialist which exposed him to excessive noise from heavy machinery. He also reported excessive noise of artillery rounds during basic training. See April 2017 Board Hearing Transcript.

With regard to the first element of service connection, current diagnosis, records indicate a diagnosis of left ear hearing loss for VA rating purposes. See April 2011 VA examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are negative of a diagnosis or complaint of left ear hearing loss. Nevertheless, the Veteran is competent to report the event that occurred during service. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran has consistently asserted that his left ear hearing loss had its onset in service, and that it has continued since. The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service. 38 U.S.C.A. §1154 (a)(West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his left ear hearing loss are considered competent and credible lay evidence of such. Therefore, the second element of service connection has been established.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present. See 38 C.F.R. §3.303 (b). In a March 2011 note, the Veteran's private physician noted that the Veteran had related his hearing problems and that the he had been seen by him since 1980.Further, the Veteran and his spouse both testified that the Veteran has experienced hearing loss since his active duty service. See April 2017 Hearing Transcript. 

The Veteran underwent a VA audiology examination in April 2011 to evaluate the nature and etiology of his bilateral hearing loss, as well as his claimed disability of tinnitus. The Veteran reported that his spouse notices his problems with hearing, turning the TV louder. Further, examination results indicated the Veteran's left ear hearing loss met the auditory threshold to be considered a disability by VA standards, nonetheless, the examiner ultimately opined that such was not due to service, as the Veteran had normal hearing when discharged from service. 

Here, the Board finds the Veteran's assertions regarding the onset of his left ear hearing loss and a continuity of symptoms since service are credible. As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service. He has also consistently asserted that he experienced left ear hearing loss, in-service and that it continues to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of left ear hearing loss since his military service, and the Board finds no reason to question the veracity of such statements. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). These statements, when viewed in relation to the Veteran's in-service noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of left ear hearing loss and a likely continuity of symptomatology from service to the present. 38 C.F.R. § 3.303 (b).

The Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's left ear hearing loss was incurred during his active military service and resolving any reasonable doubt in favor of the Veteran, finds that the criteria for service connection for left ear hearing loss are met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Right Ear Hearing Loss

As noted above, the Veteran contends that his bilateral hearing loss is due to the acoustic trauma that he incurred during service.  Specifically, he reported being an equipment specialist which exposed him to excessive noise from heavy machinery. He also reported excessive noise of artillery rounds during basic training. See April 2017 Board Hearing Transcript.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In April 2011, the Veteran attended a VA audiological examination. Puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
15
25
30
18.75

Further, the examiner noted a Maryland CNC Test right ear score of 98 percent.

These findings do not meet the requirements of hearing loss as defined by VA and the inquiry into the question of service connection for a right ear hearing loss need go no further.

Regarding the Veteran's statements that he has a current right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372). However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations. Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.

As a current right ear hearing disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded).

Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for right ear hearing loss, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Tinnitus 

The Veteran contends that his tinnitus is due to the acoustic trauma that he incurred during service.  Specifically, he reported being an equipment specialist which exposed him to excessive noise from heavy machinery. He also reported excessive noise of artillery rounds during basic training and experiencing a close grenade explosion. See April 2017 Board Hearing Transcript.

With regard to the first element of service connection, current diagnosis, records indicate a diagnosis of tinnitus for VA rating purposes. See April 2011 VA examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are negative of a diagnosis or complaint of tinnitus. Nevertheless, the Veteran is competent to report the event that occurred during service. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran has consistently asserted that his tinnitus had its onset in service, and that it has continued since. The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service. 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such. Therefore, the second element of service connection has been established.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present. See 38 C.F.R. § 3.303 (b). The Veteran and his spouse both testified that the Veteran has experienced tinnitus since his active duty service. See April 2017 Hearing Transcript. 

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible. As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service. He has also consistently asserted that he experienced tinnitus, in-service, particularly with regard to the close grenade explosion, and that it continues to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

The Board notes that the Veteran underwent a VA audiology examination in April 2011 to evaluate the nature and etiology of his bilateral hearing loss, as well as his claimed disability of tinnitus. The examiner stated that the Veteran reported that he experienced a basic training explosion causing immediate tinnitus, and ultimately opined that such was not due to service, as the Veteran had normal hearing with no report of tinnitus when discharged from service. As detailed below, such an opinion is unfit for Board use, as it relies on the absence of tinnitus at service separation. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). These statements, when viewed in relation to the Veteran's in-service noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. 38 C.F.R. § 3.303 (b).

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1. Service connection for left ear hearing loss is granted.

2. Service connection for right ear hearing loss is denied.

3. Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

In April 2011, the Veteran attended a Neurological Disorders VA examination. The Board finds that the opinion provided by the examiner with regard to the claims of service connection for residuals of neck injury, to include degenerative joint and disc disease of the cervical spine, and headaches, claimed as migraines secondary to neck injury is inadequate for the purposes of determining entitlement to service connection. 

In pertinent part, the examiner provided no rationale to support his opinion, and the opinion failed to reflect any consideration for the Veteran's lay statements concerning the in-service event causing his disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion, and whether the report contains data, conclusions, and a complete rationale in support thereof).

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claim, the Board finds that the claim must be remanded for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (explaining that once VA undertakes the effort to provide an examination or obtain a VA opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's VA treatment records related to his neck injury and migraines. The record does not currently reflect any VA treatment records.

2. The Veteran should also be given an opportunity to identify any additional private treatment records who have treated him for his neck injury and migraines that are not already associated with the record. After securing any necessary authorizations from him, obtain all identified treatment records. All reasonable attempts should be made to obtain any identified records.

3. Thereafter, refer the Veteran's claim file to the examiner who conducted the April 2011 VA examination, or an appropriate substitute. The examiner is requested to furnish an opinion as to whether it is at least likely as not (50 percent or greater) that the Veteran's residuals of neck injury, to include degenerative joint and disc disease of the cervical spine, is related to, or aggravated by, his military service. Any opinion should include complete rationale. 

In addition, the examiner is requested to furnish an opinion as to whether it is at least likely as not (50 percent or greater) that the Veteran's headaches, claimed as migraines secondary to neck injury, is related to, or aggravated by, his military service. Any opinion should include complete rationale. 

The examiner must consider the entire claims file, as well as VA treatment records, and service treatment records.  It is left to the discretion of the examiner as to whether another in-person examination is required.  

In addition, the examiner's opinion should also reflect consideration of all lay statements of record regarding in-service incurrence and continuity of symptomatology, including the Veteran's spouse lay statements.

4. Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated. If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


